IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                   January 2014 Term
                                                                    FILED
                                                                 March 7, 2014
                                                                 released at 3:00 p.m.
                                      No. 13-0379                RORY L. PERRY II, CLERK
                                                               SUPREME COURT OF APPEALS
                                                                   OF WEST VIRGINIA




                          WAYNE KIRBY and JOYCE KIRBY,

                             Plaintiffs Below, Petitioners


                                           v.


               LION ENTERPRISES, INC. and T/A BASTIAN HOMES,

                        Defendants Below, Respondents




                     Appeal from the Circuit Court of Marion County

                         The Honorable David R. Janes, Judge

                               Civil Action No. 12-C-47


                             AFFIRMED, IN PART;

                       REVERSED, IN PART, AND REMANDED



                               Submitted: January 28, 2014
                                  Filed: March 7, 2014

Gregory T. Hinton, Esq.                                Lee R. Demosky, Esq.
Fairmont, West Virginia                                Meyer, Darragh, Buckler,
Attorney for the Petitioners                           Bebenek & Eck, P.L.L.C.
                                                       Greensburg, Pennsylvania
                                                       Attorney for the Respondents

JUSTICE WORKMAN delivered the Opinion of the Court.

JUSTICE KETCHUM concurs and reserves the right to file a concurring opinion.

                               SYLLABUS BY THE COURT




              1.      “Appellate review of a circuit court’s order granting a motion to dismiss

a complaint is de novo.” Syl. Pt. 2, State ex rel. McGraw v. Scott Runyon Pontiac-Buick, Inc.,

194 W. Va. 770, 461 S.E.2d 516 (1995).



              2.      “When a trial court is required to rule upon a motion to compel

arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1–307 (2006), the authority

of the trial court is limited to determining the threshold issues of (1) whether a valid

arbitration agreement exists between the parties; and (2) whether the claims averred by the

plaintiff fall within the substantive scope of that arbitration agreement.” Syl. Pt. 2, State ex

rel. TD Ameritrade, Inc. v. Kaufman, 225 W. Va. 250, 692 S.E.2d 293 (2010).



              3.      “The formation of a contract with multiple clauses only requires

consideration for the entire contract, and not for each individual clause. So long as the

overall contract is supported by sufficient consideration, there is no requirement of

consideration for each promise within the contract, or of ‘mutuality of obligation,’ in order

for a contract to be formed.” Syl. Pt. 6, Dan Ryan Builders, Inc. v. Nelson, 230 W. Va. 281,

737 S.E.2d 550 (2012).




                                               i
              4.     The law enunciated in syllabus point six of Dan Ryan Builders, Inc. v.

Nelson, 230 W. Va. 281, 737 S.E.2d 550 (2012), that “the formation of a contract with

multiple clauses only requires consideration for the entire contract, and not for each

individual clause” modified the law set forth in Board of Education v. W. Harley Miller, Inc.,

160 W. Va. 473, 236 S.E.2d 439 (1977), to the extent that an arbitration clause in a contract

need not be specifically “bargained for.”



              5.     “The doctrine of unconscionability means that, because of an overall and

gross imbalance, one-sidedness or lop-sidedness in a contract, a court may be justified in

refusing to enforce the contract as written. The concept of unconscionability must be applied

in a flexible manner, taking into consideration all of the facts and circumstances of a

particular case.” Syl. Pt. 12, Brown ex rel. Brown v. Genesis Healthcare Corp., 228 W. Va.

646, 724 S.E.2d 250 (2011), overruled in part on other grounds sub nom. Marmet Health

Care Ctr., Inc. v. Brown, 132 S. Ct. 1201 (2012).



              6.     “‘An analysis of whether a contract term is unconscionable necessarily

involves an inquiry into the circumstances surrounding the execution of the contract and the

fairness of the contract as a whole.’ Syllabus Point 3, Troy Mining Corp. v. Itmann Coal Co.,

176 W. Va. 599, 346 S.E.2d 749 (1986).” Syl. Pt. 13, Brown ex rel. Brown v. Genesis




                                              ii
Healthcare Corp., 228 W. Va. 646, 724 S.E.2d 250 (2011), overruled in part on other

grounds sub nom. Marmet Health Care Ctr., Inc. v. Brown, 132 S. Ct. 1201 (2012).




                                          iii

Workman, Justice:



              This case is before the Court upon the appeal of the Petitioners, Wayne Kirby

and Joyce Kirby, from the March 15, 2013, order entered by the Circuit Court of Marion

County, West Virginia, granting a motion to dismiss and compelling arbitration in favor of

the Respondents Lion Enterprises, Inc., and T/A/ Bastian Homes (referred to collectively as

“Bastian Homes”). The Petitioners argue that the circuit court erred in concluding that: 1)

the arbitration provision was “bargained for”; 2) the arbitration provision was “fairly

negotiated”; and 3) the Petitioners’ claims are within the terms of the arbitration provision.

Based upon a review of the parties’ briefs and oral arguments, the appendix record, and all

other matters submitted before the Court, we affirm the decision of the circuit court, in part,

and reverse, in part, and remand for further development on the issue of unconscionability.

                             I. Facts and Procedural History

              On March 16, 2009, the Petitioners entered into a written agreement with

Bastian Homes for the construction of a new home in Fairmont, West Virginia. The

agreement contained an arbitration clause, which required that

              [t]he parties hereby agree and acknowledge that in the event any
              disagreement or dispute shall arise pertaining to the terms of this
              Agreement, all matters and controversies shall be submitted to
              a board of arbitrators, which shall consist of three (3) members
              one of whom shall be chosen by the Contractor, one of whom




                                              1

          shall be chosen by the Owner and the third shall be chosen by
          the two designees.1




1
    The full arbitration clause set forth in paragraph 19 of the agreement provided:

          19.     ARBITRATION: The parties hereby agree and
          acknowledge that in the event any disagreement or dispute shall
          arise pertaining to the terms of this Agreement, all matters and
          controversies shall be submitted to a board of arbitrators, which
          shall consist of three (3) members one of whom shall be chosen
          by the Contractor, one of whom shall be chosen by the Owner
          and the third shall be chosen by the two designees. Each of the
          board of arbitrators shall be a qualified residential contractor (or
          a substantially similar classification of arbitrator as maintained
          by the American Arbitrator Association) having an office and/or
          conducting a primary amount of its work within a reasonable
          radius of the Bastian Homes office in which this Agreement
          originated. The aforesaid arbitration shall be conducted in
          accordance with the rules of the American Arbitration
          Association and shall be held in the Bastian Homes office in
          which that Agreement originated or such other mutually
          acceptable office. The determination of the board of arbitrators
          shall be final and binding upon the parties hereto and not subject
          to appeal, in the absence of fraud, and the prevailing party may
          enforce the determination by application for entry of judgment
          in any court of competent jurisdiction or by other procedures
          established by law. The cost of the board of arbitrators and the
          attorney’s fees of the prevailing party shall be paid by the losing
          party. Notwithstanding anything contained herein to the
          contrary, the responsible party agrees to pay to the other party or
          any required third party any amounts which are not in dispute.
          Any amounts which are in dispute and subject to arbitration
          shall be paid by the responsible party into an interest bearing
          escrow account mutually established by the parties at a bank or
          other financial institution and the funds shall be released to the
          parties in accordance with the board of arbitrator's
          determination.


                                           2

              Bastian Homes, in turn, subcontracted with Ed Dwire, doing business as Dwire

Plumbing (“Dwire Plumbing”), to provide the plumbing service necessary for the home being

constructed. Before the new home was fully constructed, there was a water leak that

allegedly substantially damaged major portions of the partially-constructed home.



              On February 3, 2012, the Petitioners filed a complaint against Bastian Homes

and Dwire Plumbing, alleging that when their home was under construction it sustained

substantial damage and there was a ten-month delay in completion of the home caused

completely by the joint negligence of Bastian Homes and Dwire Plumbing.



              Bastian Homes moved to dismiss the complaint on the basis that the arbitration

clause in the construction contract required the parties to submit the matter to arbitration.

Bastian Homes relied upon this Court’s decision in Board of Education v. W. Harley Miller,

Inc., 160 W. Va. 473, 236 S.E.2d 439 (1977) (“Harley Miller II”)2 in support of its motion.3


       2
        As a backdrop to Harley Miller II, in Board of Education v. W. Harley Miller, Inc.,
159 W. Va. 120, 221 S.E.2d 882 (1975) (“Harley Miller I”), this Court made great strides
in advancing the law of arbitration by determining that a contractual obligation to submit a
dispute to arbitration creates a condition precedent to a right of action upon the contract. Id.
The Harley Miller I decision removed from the jurisprudence of this state the notion under
common law that “a party could revoke its promise to submit to arbitration at any time before
[an] award.” Id. at 122, 221 S.E.2d at 883.
       3
       In Harley Miller II, the case was again before the Court upon a certified question.
The question posed was “whether the circuit court has jurisdiction to enforce an arbitration
award upon a motion for summary judgment by the party prevailing at arbitration.” 160 W.
                                                                              (continued...)

                                               3

Bastian Homes argued that under Harley Miller II, “the contract between the parties was

bargained for and each party has provided consideration for the contract. Specifically, the

Kirbys agreed to pay Bastian for its work in constructing the dwelling under the contract and

Bastian agreed to perform according to the contract.” (Emphasis added); see 160 W. Va. at

473-74, 236 S.E.2d at 440-41; see also supra note 3.


       3
        (...continued)
Va. at 474, 236 S.E.2d at 441. The Court answered the question in the affirmative. Id. at
473, 236 S.E.2d at 440, Syl. Pt. 2 (“Where, in the absence of fraud, an arbitration award has
been made by arbitrators pursuant to a bargained-for arbitration provision, the award is
enforceable by a motion for summary judgment upon a complaint setting forth the contract,
the arbitration provision, and the award of the arbitrators.”). The Court also held in syllabus
point one and three of Harley Miller II that:

                     Where parties to a contract agree to arbitrate either all
              disputes, or particular limited disputes arising under the
              contract, and where the parties bargained for the arbitration
              provision, such provision is binding, and specifically
              enforceable, and all causes of action arising under the contract
              which by the contract terms are made arbitrable are merged, in
              the absence of fraud, into the award of the arbitrators.

                     It is presumed that an arbitration provision in a written
              contract was bargained for and that arbitration was intended to
              be the exclusive means of resolving disputes arising under the
              contract; however, where a party alleges that the arbitration
              provision was unconscionable, or was thrust upon him because
              he was unwary and taken advantage of, or that the contract was
              one of adhesion, the question of whether an arbitration provision
              was bargained for and valid is a matter of law for the court to
              determine by reference to the entire contract, the nature of the
              contracting parties, and the nature of the undertakings covered
              by the contract.

Id. at 473-74, 236 S.E.2d at 440-41, Syl. Pts. 1 and 3.

                                              4

              The Petitioners filed a memorandum in opposition to the motion to dismiss.

The Petitioners argued, based upon Harley Miller II, that the arbitration clause at issue was

not “bargained for” and was therefore invalid. In support of their position, the Petitioner

Wayne Kirby stated in an affidavit that he was presented with the contract containing the

arbitration clause, that he “raised objection” to the arbitration clause with William Burkett

of Bastian Homes and that he was “told not to worry about it because they were bonded.”

Further, he stated that “it was pointed out to me that Bastion [sic] Homes would correct or

repair any defects in workmanship if discovered by either of us and submitted to Bastion [sic]

Homes within a year of possession of said home . . . .”4



              The parties agreed to the circuit court deciding the motion to dismiss without

any hearing. In an order entered March 15, 2013, the circuit court, relying upon Harley



       4
         The Petitioners also argued that their claims do not fall within the provisions of the
construction agreement. We summarily reject the Petitioners’ argument on this issue. The
Petitioners maintain that they have a right to sue Ed Dwire, doing business as Ed Dwire
Plumbing “for negligence irrespective of the construction agreement between the petitioners
and the respondent.” That is not the issue that was before the court below or now on appeal
to this Court. The issue is whether the arbitration clause, which provides that “[t]he parties
hereby agree and acknowledge that in the event any disagreement or dispute shall arise
pertaining to the terms of this Agreement, all matters and controversies shall be submitted
to a board of arbitrators, . . .” governs the claims pursued against Bastian Homes by the
Petitioners. The Petitioners have alleged that Bastian Homes is jointly liable for the alleged
negligence of the plumbing subcontractor that was hired by Bastian Homes as a result of the
construction contract between the Petitioner and Bastian Homes. It is clear that the
Petitioners’ claims against Bastian Homes constitute a “dispute . . . pertaining to the terms
of” the construction contract.

                                              5

Miller II, determined that the Petitioner’s claims were subject to arbitration. The circuit court

found that “[a]fter reviewing the entire contract, the nature of the contracting parties and the

parties’ bargaining positions, . . . the arbitration provision was fairly negotiated and is not

unconscionable, having not been presented with evidence sufficient for overcoming the

general presumption that all arbitration provisions are bargained for.” This appealed

followed.

                                   II. Standard of Review

              “Appellate review of a circuit court’s order granting a motion to dismiss a

complaint is de novo.” Syl. Pt. 2, State ex rel. McGraw v. Scott Runyon Pontiac-Buick, Inc.,

194 W. Va. 770, 461 S.E.2d 516 (1995). Further,

                      [w]hen a trial court is required to rule upon a motion to
              compel arbitration pursuant to the Federal Arbitration Act, 9
              U.S.C. §§ 1–307 (2006), the authority of the trial court is limited
              to determining the threshold issues of (1) whether a valid
              arbitration agreement exists between the parties; and (2) whether
              the claims averred by the plaintiff fall within the substantive
              scope of that arbitration agreement.

Syl. Pt. 2, State ex rel. TD Ameritrade, Inc. v. Kaufman, 225 W. Va. 250, 692 S.E.2d 293

(2010).


              Applying the foregoing standard of review, we consider the parties’ arguments.




                                               6

                                       III. Discussion

                      A. Improper Application of Harley Miller II

              We first address the issue of whether the circuit court correctly found that

the arbitration provision was “bargained for” under the law established in Harley Miller

II. See 160 W. Va. at 473-74, 236 S.E.2d 440-41, Syl. Pts. 1 and 3. The Petitioners

argued that there was no valid arbitration agreement between the parties because the

arbitration agreement was not “bargained for.” In resolving the issue, we acknowledge

that in Harley Miller II, the Court held in 1977 that an arbitration provision contained

within a contract must be “bargained for.” See id.; see also supra note 3 (setting forth full

text of syllabus point). The Court also established a presumption that when “an arbitration

provision in a written contract was bargained for . . . that arbitration was intended to be

the exclusive means of resolving disputes arising under the contract[.]” Id., Syl. Pt. 3; see

supra note 3 (setting forth full text of syllabus point).



              Harley Miller I and Harley Miller II were important decisions insofar as

they greatly advanced the law of arbitration in this State in the 1970s.5 Both decisions,


       5
        See Brown ex rel. Brown v. Genesis Healthcare Corp., 228 W. Va. 646, 670-71 nn.
52 & 57, 724 S.E.2d 250, 274-75 nn. 52 & 57 (2011), overruled in part on other grounds sub
nom. Marmet Health Care Ctr, Inc. v. Brown, 132 S. Ct. 1201 (2012) (referring to Harley
Miller II as setting forth “[t]he West Virginia common-law corollary to Section 2 [of the
FAA]” and recognizing that prior to Harley Miller II, the Court routinely held in our cases
that “‘[a]t common law an agreement to submit to arbitration was revocable at any time
                                                                             (continued...)

                                               7
however, were rendered without the benefit of and guidance set forth in United States

Supreme Court opinions6 that followed the Harley Miller cases and addressed the

applicability of the Federal Arbitration Act (“FAA”), 9 United States Code Annotated §§

1 to 16 (West 2009), to arbitration agreements. Subsequent to those more recent United

States Supreme Court decisions, we discussed the applicability of the FAA to arbitration

agreements in this State in State ex rel. Richmond American Homes of West Virginia, Inc.

v. Sanders, 228 W. Va. 125, 717 S.E.2d 909 (2011), as follows:

                     We begin by discussing the applicable law relating to
              the FAA. In Brown v. Genesis Healthcare Corp ., [228 W.
              Va. 646, 727 S.E.2d 250 (2011), overruled in part on other
              grounds sub nom. Marmet Health Care Center, Inc. v. Brown,
              132 S. Ct. 1201 (2012)], we noted that the “primary




       5
       (...continued)
before [an] award. . . . A contract to submit future differences to arbitration is not
binding.’”).
       6
         See Allied-Bruce Terminix Cos., Inc. v. Dobson, 513 U.S. 265, 281 (1995) (“In any
event, § 2 gives States a method for protecting consumers against unfair pressure to agree to
a contract with an unwanted arbitration provision. States may regulate contracts, including
arbitration clauses, under general contract law principles and they may invalidate an
arbitration clause ‘upon such grounds as exist at law or in equity for the revocation of any
contract.’ 9 U.S.C. § 2 (emphasis added). What States may not do is decide that a contract
is fair enough to enforce all its basic terms (price, service, credit), but not fair enough to
enforce its arbitration clause. The Act makes any such state policy unlawful, for that kind of
policy would place arbitration clauses on an unequal ‘footing,’ directly contrary to the Act’s
language and Congress’ intent. See Volt Information Sciences, Inc., 489 U.S. [468], at 474,
109 S.Ct. [1248], at 1253 [(1989)].”); Southland Corp. v. Keating, 465 U.S. 1 (1984)
(deciding that Congress would not have wanted state and federal courts to reach different
outcomes about the validity of arbitration in similar cases and concluding that the FAA
preempts state law).

                                              8

              substantive provision” of the FAA is Section 2.7 We
              interpreted Section 2 as saying that “a written provision to
              settle by arbitration a controversy arising out of a contract that
              evidences a transaction affecting interstate commerce is valid,
              irrevocable, and enforceable, unless the provision is found to
              be invalid, revocable or unenforceable upon a ground that
              exists at law or in equity for the revocation of any contract.”
              In other words, Section 2 contains two parts: “the first part
              holds that written arbitration agreements affecting interstate
              commerce are ‘valid, irrevocable, and enforceable,’ but the
              second part is a ‘savings clause’ that allows courts to
              invalidate those arbitration agreements using general contract
              principles.”

                      The purpose of the FAA is to impel “courts to treat
              arbitration agreements like any other contract. The Act does
              not favor or elevate arbitration agreements to a level of
              importance above all other contracts; it simply ensures that
              private agreements to arbitrate are enforced according to their
              terms.”

Richmond Am. Homes, 228 W. Va. at 133, 717 S.E.2d at 917 (footnote added and

footnotes omitted).



              Since recognizing the interplay of the FAA with arbitration agreements in

this State, the Court was presented in Dan Ryan Builders, Inc. v. Nelson, 230 W. Va. 281,

737 S.E.2d 550 (2012), with a certified question from the United States Court of Appeals

       7
        See 9 U.S.C.A. § 2 (“A written provision in any maritime transaction or a contract
evidencing a transaction involving commerce to settle by arbitration a controversy thereafter
arising out of such contract or transaction, or the refusal to perform the whole or any part
thereof, or an agreement in writing to submit to arbitration an existing controversy arising
out of such a contract, transaction, or refusal, shall be valid, irrevocable, and enforceable,
save upon such grounds as exist at law or in equity for the revocation of any contract.”).


                                              9

for the Fourth Circuit, which resolves the issue currently before the Court. In Dan Ryan,

the Fourth Circuit posed the following question:      “Does West Virginia law require that

an arbitration provision which appears as a single clause in a multi-clause contract, itself

be supported by mutual consideration when the contract as a whole is supported by

adequate consideration?” Id. at 283, 737 S.E.2d at 552.



              In answering this question, this Court first recognized that “[t]he elements

of a contract are an offer and an acceptance supported by consideration.” Id. at 287, 737

S.E.2d at 556 (citing First Nat’l Bank of Gallipolis v. Marietta Mfg. Co., 151 W. Va. 636,

153 S.E.2d 172 (1967); see New v. Gamestop, Inc., ___ W. Va. ___, ___, 753 S.E.2d 62,

71 2013) (“West Virginia contract law requires mutual assent to form a valid contract. . . .

‘“In order for this mutuality to exist, it is necessary that there be a proposal or offer on the

part of one party and an acceptance on the part of the other. Both the offer and

acceptance may be by word, act or conduct that evince the intention of the parties to

contract. That their minds have met may be shown by direct evidence of an actual

agreement. . . .”’) (citations and footnote omitted.)”). We then acknowledged that, just as

in the instant case wherein the Petitioner argues that the arbitration clause was not

“bargained for,”

              parties to contracts frequently challenge the enforceability of
              arbitration clauses--clauses which do not impose parallel
              duties to arbitrate on both parties--on the ground that the
              clauses lack consideration or lack equivalent promises (that is,

                                              10

              lack mutuality of obligation). However, the majority of courts
              conclude that the parties need not have separate consideration
              for the arbitration clause, or equivalent, reciprocal duties to
              arbitrate, so long as the underlying contract as a whole is
              supported by valuable consideration.

230 W. Va. at 288, 737 S.E.2d at 557. The Court held in syllabus point six of Dan Ryan

that

                     [t]he formation of a contract with multiple clauses only
              requires consideration for the entire contract, and not for each
              individual clause. So long as the overall contract is supported
              by sufficient consideration, there is no requirement of
              consideration for each promise within the contract, or of
              “mutuality of obligation,” in order for a contract to be formed.

Id. at 283, 737 S.E.2d at 552.



              Pursuant to our holding in Dan Ryan, when challenging the enforceability

because the arbitration clause was not supported by consideration, was not bargained for,

or was not negotiated for, the focus is not upon the consideration or bargain for the

singular arbitration clause. Instead, “[s]o long as the overall contract is supported by

sufficient consideration, there is no requirement of consideration for each promise within

the contract, or of ‘mutuality of obligation,’ in order for a contract to be formed.” Id.



              Since the Harley Miller II decision, the law of arbitration in this State as set

forth in Harley Miller II has been largely preempted by the FAA as this Court has fully

explained in our more recent arbitration cases. See, e.g., Dan Ryan, 230 W. Va. at 282,

                                             11

737 S.E.2d at 552, Richmond Am. Homes, 228 W. Va. at 133, 717 S.E.2d at 917. An

additional change that has occurred because of the preemption by the FAA, which we

recognized in Dan Ryan, is the lack of a legal requirement that the arbitration clause be

specifically “bargained for.” 230 W. Va. at 282, 737 S.E.2d at 552, Syl. Pt. 6.



                 Notwithstanding these clear changes in the law, the parties and the circuit

court continued to rely upon the principles enunciated in Harley Miller II,8 which was in

error. To prevent this continued adherence to the principles set forth in Harley Miller II

from occurring again in future cases, we hold that the law enunciated in syllabus point six

of Dan Ryan Builders, Inc. v. Nelson, 230 W. Va. 281, 737 S.E.2d 550 (2012), that “the

formation of a contract with multiple clauses only requires consideration for the entire

contract, and not for each individual clause” modified the law set forth in Board of

Education v. W. Harley Miller, Inc., 160 W. Va. 473, 236 S.E.2d 439 (1977), to the extent

that an arbitration clause in a contract need not be specifically “bargained for.”



                 Consequently, while the circuit court determined that the arbitration clause

at issue had been “bargained for,” the determination was of no moment. Applying the

law enunciated in Dan Ryan, so long as the construction contract in its entirety is well

supported by an offer, acceptance and sufficient consideration, there is no requirement


       8
           See Harley Miller II, 160 W. Va. at 473, 236 S.E.2d at 440, Syl. Pt. 1 & 3.

                                               12

that the arbitration clause be independently “bargained for” in order for a contract to be

formed. See 230 W. Va. at 282, 737 S.E.2d at 552, Syl. Pt. 6. In other words, the

Petitioner could not have defeated the arbitration clause based upon the argument that the

clause was not bargained for. Having reviewed the contract at issue, there is no question

that the entire contract is derived from an offer, acceptance and sufficient consideration.

Every page of the agreement was either signed by or initialed by the Petitioners, including

specific handwritten details for the home set forth in “Construction Agreement Detail,”

all of which demonstrates an offer and acceptance between the contracting parties.

Further, the construction contract is supported by sufficient consideration in the amount

of $179,371. Given our determination that the construction contract was properly formed

and supported by sufficient consideration, we affirm the circuit court’s determination on

this issue, even though it was reached for the wrong reason.9




       9
         See Cadle Co. v. Citizens Nat’l Bank, 200 W. Va. 515, 518, 490 S.E.2d 334, 337
(1997)(“We believe the circuit court reached the correct result in this case, but for the wrong
reasons. We agree with the court in Bank IV Topeka v. Topeka Bank & Trust Co., 15 Kan.
App.2d 341, 343, 807 P.2d 686, 688 (1991) that “‘“where the trial court reaches the correct
result based upon the wrong reason, this [C]ourt will affirm the trial court.’” Quoting, State
v. Shehan, 242 Kan. 127, 131, 744 P.2d 824 (1987).”); Syl. Pt. 5, Hustead ex rel. Adkins v.
Ashland Oil, Inc., 197 W. Va. 55, 475 S.E.2d 55 (1996) (“This Court may, on appeal, affirm
the judgment of the lower court when it appears that such judgment is correct on any legal
ground disclosed by the record, regardless of the ground, reason or theory assigned by the
lower court as the basis for its judgment.” Syl. Pt. 3, Barnett v. Wolfolk, 149 W. Va. 246, 140
S.E.2d 466 (1965).”).

                                              13

                                      B. Unconscionabilty

                 The next issue we are compelled to address is the circuit court’s

determination that the arbitration clause was neither procedurally or substantively

unconscionable. The circuit court made this determination as part of its ruling on the

Respondent’s motion to dismiss even though a review of the record plainly reveals that

this issue was not developed by the parties below.



                 The circuit court correctly stated in its order the law concerning

unconscionability insofar as a contract term must be both “procedurally10 and

substantively unconscionable[,]11” see Syl. Pt. 9, Brown ex rel. Brown v.Genesis


       10
            In syllabus point seventeen of Brown, we held:

                         Procedural unconscionability is concerned with
                 inequities, improprieties, or unfairness in the bargaining process
                 and formation of the contract. Procedural unconscionability
                 involves a variety of inadequacies that results in the lack of a
                 real and voluntary meeting of the minds of the parties,
                 considering all the circumstances surrounding the transaction.
                 These inadequacies include, but are not limited to, the age,
                 literacy, or lack of sophistication of a party; hidden or unduly
                 complex contract terms; the adhesive nature of the contract; and
                 the manner and setting in which the contract was formed,
                 including whether each party had a reasonable opportunity to
                 understand the terms of the contract.

228 W. Va. at 657, 724 S.E.2d at 261, Syl. Pt. 17.
       11
            We held in syllabus point nineteen of Brown that:

                                                                                      (continued...)

                                                14

Healthcare Corp., 229 W. Va. 382, 729 S.E.2d 217 (2012) (footnote added),12 to be found

unenforceable. The circuit court then determined that the arbitration clause was not

unconscionable, finding that there was no procedural unconscionability “looking at the

four corners of the construction agreement,” and that “the terms set forth in the arbitration

provision are substantively fair.” The circuit court found that there was a lack of

evidence “tending to support a foundational claim for procedural or substantive

unconscionability.”




       11
            (...continued)
                         Substantive unconscionability involves unfairness in the
                  contract itself and whether a contract term is one-sided and will
                  have an overly harsh effect on the disadvantaged party. The
                  factors to be weighed in assessing substantive unconscionability
                  vary with the content of the agreement. Generally, courts should
                  consider the commercial reasonableness of the contract terms,
                  the purpose and effect of the terms, the allocation of the risks
                  between the parties, and public policy concerns.

228 W. Va. at 658, 724 S.E.2d at 262, Syl. Pt. 19.
       12
            As this Court held in Brown,

                        [a] contract term is unenforceable if it is both
                 procedurally and substantively unconscionable. However, both
                 need not be present to the same degree. Courts should apply a
                 “sliding scale” in making this determination: the more
                 substantively oppressive the contract term, the less evidence of
                 procedural unconscionability is required to come to the
                 conclusion that the clause is unenforceable, and vice versa.

228 W. Va. at 658, 724 S.E.2d at 262, Syl. Pt. 20.

                                                15

              This Court held in syllabus points twelve and thirteen of Brown:

                     The doctrine of unconscionability means that, because
              of an overall and gross imbalance, one-sidedness or
              lop-sidedness in a contract, a court may be justified in
              refusing to enforce the contract as written. The concept of
              unconscionability must be applied in a flexible manner, taking
              into consideration all of the facts and circumstances of a
              particular case.

                      “An analysis of whether a contract term is
              unconscionable necessarily involves an inquiry into the
              circumstances surrounding the execution of the contract and
              the fairness of the contract as a whole.” Syllabus Point 3,
              Troy Mining Corp. v. Itmann Coal Co., 176 W. Va. 599, 346
              S.E.2d 749 (1986).

228 W. Va. at 657, 724 S.E.2d at 261, Syl. Pts. 12 and 13 (emphasis added).



              A circuit court’s determination of unconscionability necessarily involves a

fact-intensive analysis into a range of factors. See id.; see also supra notes 10-12. “If

necessary, the trial court may consider the context of the arbitration clause within the four

corners of the contract, or consider any extrinsic evidence detailing the formation and use

of the contract.”

Richmond Am. Homes, 228 W. Va. at 913, 717 S.E.2d at 129, Syl. Pt. 4, in part. Yet, the

circuit court decided the issue of unconscionability in this case without the issue being

fairly argued by the parties and without any factual development. Given this lack of any

development below, both legally and factually, concerning unconscionability, we reverse




                                             16

the circuit court’s decision on this issue and remand for further development of the

record.

                                     IV. Conclusion

              Based upon the foregoing opinion, the decision of the circuit court is

affirmed, in part, and reversed and remanded for further proceedings consistent with this

opinion.



                                        Affirmed, in part; reversed, in part, and remanded.




                                            17